Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155339(32)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  TERAH LEE STAMPS, a/k/a                                                                                             Justices
  TERAH LEE STAMPS BEY,
            Plaintiff-Appellant,

  v                                                                 SC: 155339
                                                                    COA: 334483
  MACOMB CORRECTIONAL FACILITY
  WARDEN,
             Defendant-Appellee.
  ___________________________________

         On order of the Chief Justice, plaintiff-appellant’s motion for reconsideration of
  the order of March 17, 2017, is denied because it does not appear that the order was
  entered erroneously. Although Smith v Bennett, 365 US 708 (1961), holds that an
  application for a writ of habeas corpus cannot be rejected based on the prisoner’s inability
  to pay the full filing fee at the time of filing, plaintiff-appellant’s prison account
  statements indicated that he had sufficient funds to pay the initial partial filing fee under
  MCL 600.2963. Therefore, the Court did not err in administratively closing this case
  when plaintiff-appellant failed to pay the initial fee and provide a written statement
  acknowledging his responsibility to pay the balance of the filing fee.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 31, 2017
          jam
                                                                               Clerk